Citation Nr: 1229840	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for overlapping third toe on fourth toe and hammertoe deformity of the second toe of the right foot.

2.  Entitlement to service connection for overlapping third toe on fourth toe and hammertoe deformity of the second toe of the left foot.  


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had service with the Mississippi National Guard from June 1977 to November 1977, and had active service in the U.S. Marine Corps from November 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a personal hearing before a Decision Review Officer at the Jackson, Mississippi RO in September 2008.  He also requested a Board hearing on his February 2009 VA Form 9.  In a July 2010 telephone conversation with VA, he stated that he would waive his right to a Travel Board hearing in favor of a videoconference hearing.  Subsequently, a videoconference hearing was scheduled for August 25, 2010 at the Jackson RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2011), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

The Veteran was represented by a private attorney who, in August 2010, withdrew his Power of Attorney (POA).  A copy of the attorney's letter was sent to the Veteran, advising him that he could select a new POA.  However, the Veteran has not subsequently chosen a new POA in this appeal, and therefore remains unrepresented.  






FINDINGS OF FACT

1.  The Veteran's bilateral overlapping of the third toes over the fourth toes and hammertoe deformities of the second toes is a congenital toe defect that by definition preexisted service.

2.  There was no additional disability or permanent worsening of the congenital toe defect (bilateral overlapping third toes over the fourth toes and hammertoes deformities of the second toes) due to aggravation by superimposed disease or injury during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for overlapping third toe over the fourth toe and hammertoe deformity of the second toe of the right foot have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2011); VAOPGCPREC 82-90.

2.  The criteria for service connection for overlapping third toe over the fourth toe and hammertoe deformity of the second toe of the left foot have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2011); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements.  

A VA opinion was obtained in December 2008 with regard to the question of whether the Veteran's bilateral toe deformity was incurred in or aggravated by active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2008 VA opinion obtained in this case is adequate as to the question of whether the Veteran's bilateral toe deformity was incurred in or aggravated by active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a complete physical examination of the feet.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral toe deformity claim has been met.  38 C.F.R. § 3.159(c)(4).

In February 2011, the Board remanded the claim for an addendum opinion from the 2008 VA examiner to address the question of whether there is clear and unmistakable evidence that the Veteran's preexisting bilateral toe deformity was not aggravated by active service.  However, as discussed below, because the preexisting toe deformity was a congenital defect, the presumption of soundness does not attach with regard to that condition, and it is not necessary to show by clear and unmistakable evidence that a preexisting congenital defect was not aggravated by service.  Rather, for congenital defects, the appropriate standard is whether the weight of the evidence demonstrates that the defect was not aggravated by superimposed disease or injury in service.  See VAOPGCPREC 82-90.  Thus, the 2008 VA opinion satisfies VA's duty to assist.     

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran in this case contends that his current bilateral foot problems are the result of his time in active military service.  He is currently diagnosed with overlapping third toe on fourth toe and hammertoe deformity of the second toes of both feet ("toe disability").  No foot disability was noted on the Veteran's enlistment physical and service treatment records show that the Veteran experienced some foot problems while on active duty.
 
The Veteran has argued that the presumption of soundness should apply to his claim since no foot disability was noted on his enlistment physical.  The Board acknowledges that the preexisting foot defect was not noted at entrance to the Mississippi National Guard in March 1977, as an examination found the Veteran's feet to be "normal," and the Veteran was found to be physically qualified for enlistment.  Moreover, the Veteran denied having ever experienced "foot trouble" on his Report of Medical History completed in March 1977.

However, the analysis does not end here, as the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption of soundness found in 38 U.S.C.A. § 1111 does not apply to disorders, such as congenital defects, which are expressly excluded from qualification for service connection by 38 C.F.R. § 3.03(c).  See Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012).  

As such, the initial determination which must be made is whether the Veteran's foot disorder should be considered to be congenital condition.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does in fact have a congenital, bilateral toe defect, which by definition preexisted service.  

The most probative evidence as to whether the Veteran's foot condition was congenital in nature came from a December 2008 VA examination report which indicated that x-ray studies showed a congenital overlap of the third and fourth toes.  It is noted that such a conclusion has not been refuted by any competent opinion.

This conclusion is supported by the evidence of record which consistently shows that the Veteran's foot condition existed prior to service.  For example, at a December 1977 Medical Board proceeding, the Veteran admitted to experiencing bilateral toe pain once monthly for the past six or seven years (that is, prior to active service); although he asserted that the pain was not significant enough to limit his sports activities or civilian employment and had not necessitated medical treatment.  The Medical Board noted that the Veteran did not mention this defect at his enlistment examination, that the enlistment examination was negative and did not note any pedal deformity, and that the Veteran was qualified as fit for duty.  During training, the Veteran reported discomfort while running, and physical examination revealed bilateral overlapping of the third and fourth toes and symptomatic flexible hammertoes of the second toes bilaterally.  The Medical Board concluded that this condition existed prior to enlistment, although no specific indication was given to whether it was a congenital condition.  

In a September 2008 letter, a private physician, Dr. S., opined that some of the Veteran's toe deformity was "most certainly present prior to service."  

The Board acknowledges the Veteran's assertions made in the context of the current compensation claim that he did not have overlapping toes prior to service enlistment.  His family members, a friend, and a teacher have also asserted that the did not have any foot problems or overlapping toes prior to service enlistment.  However, the identification of a congenital defect of the toes involves a complex medical question because it deals with the origin and progression of the Veteran's skeletal system, and congenital disorders such as the Veteran's are diagnosed primarily on clinical findings and medical expertise.  The Veteran is competent to relate symptoms of toe defects that he experienced at any time (or, in this case, to deny any symptoms prior to service), but is not competent to opine on whether his toe deformities are a congenital defect, because such diagnosis requires specific medical knowledge and training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is competent to report what comes to him through his senses, but lacks the medical training and expertise to provide a complex medical opinion).  In this case, the determination of whether a foot condition is congenital is considered to be a complex determination.  

A such, the competent evidence supports the conclusion that the Veteran had a congenital foot condition.  However, the law draws a distinction between congenital conditions where are diseases and those that are defects.  For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)). 

On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975).

Here, it would appear that the Veteran's bilateral toe deformity should be considered to be a defect, as it is a static condition, shown by x-rays.

Unfortunately, congenital or developmental defects are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Had the presumption of soundness applied, the Board would have had to shown by clear and unmistakable (obvious or manifest) both that an injury or disease existed prior to service and that it was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, because the presumption of soundness is inapplicable, the burden is shifted to the Veteran to establish that his pre-existing congenital defect was aggravated by his time on active duty.

Service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty, meaning that a pre-existing injury or disease increased in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Moreover, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Thus, the Board must determine first whether the Veteran's pre-existing congenital toe defect permanently increased in severity and, if so, whether the worsening was beyond the natural progression of the disease.

After a review of all the evidence of record, lay and medical, the Board ultimately finds that the weight of the evidence shows no disease or injury was superimposed upon the Veteran's preexisting congenital toe defect during active service, which is required to establish service connection for a preexisting congenital defect.  See VAOPGCPREC 82-90.  Additionally, the underlying defect was not shown to have been made permanently worse.  Service treatment records suggest that the preexisting toe defect did become temporarily more symptomatic during service, but the weight of the evidence does not show permanent worsening of the preexisting congenital toe defect.  

Service treatment records show that at entrance to the Mississippi National Guard in March 1977, the Veteran's feet were found to be "normal," and he was found to be physically qualified for enlistment.  Moreover, the Veteran denied having ever experienced any "foot trouble" on his Report of Medical History completed in March 1977.  In November 1977, the Veteran underwent screening to go onto active duty.  One week into boot camp, it was noted that he was having running problems, and a month later, he was seen with painful toes and it was noted that he had overlapping toes.  The medical officer determined that the deformity of the toes had existed prior to service.  At his Medical Board examination, the Veteran acknowledged the fact that he had experienced bilateral toe pain approximately once a month for the previous six to seven years.  However, he qualified that the pain had never been severe enough to limit his sports activities or civilian employment.  The Medical Board concluded that this deformity was causing the Veteran to be unable to train.  After examining the structure of the Veteran's foot, the Medical Board concluded that the Veteran had a physical disability which was neither incurred in nor aggravated by his military service, and it was recommended that he be discharged.  The Veteran was given the option to dispute these findings, but he declined.  It was stated that the Veteran was to be discharged by reason of enlisted in error as he had failed to meet enlistment physical standards.

This evidence is taken as strong evidence that the Veteran's congenital foot disability was not aggravated by service.  Such a conclusion is further supported by the fact that the Veteran did not voice any complaints of foot or toe pain for a number of years following service; and no treatment records have been submitted showing that he sought any medical treatment for his feet during that time.  
 
In a claim in 1984, the Veteran sought service connection for a bilateral toe deformity, but the only treatment he listed receiving for his toes was in December 1977 (that is, while still in the military).  The Veteran's claim was denied, and he disagreed with the decision, asserting that his toes did get worse because of his period of active duty.  In 1986, the Veteran argued that he was discharged because of excruciating pain in his toes.  He asserted that he did not have such a condition when he entered the Marine Corps, a conclusion which he suggested was supported by the lack of any findings on his enlistment physical.  However, the Board notes that in December 1977, the Veteran, himself, acknowledged having experienced foot pain for six to seven years prior to service, suggesting that he did in fact have a pre-existing condition.  It is noted that the Veteran's statement in service is taken as more probative than his later assertions as it was provided contemporaneously with his service and was not rendered in conjunction with a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

Moreover, as discussed earlier, the Veteran's foot condition appears to be congenital in nature, which by definition would mean that it had pre-existed service.

In February 1988, the Board explained that it would be understandable that the strenuous activity of basic training would make a foot disability more apparent in that tests of strength and endurance would be more apt to produce toe pain; however, the Board found that there was no clinical evidence that the Veteran had symptoms warranting medical treatment for many years following service (noting that he did not even consult a physician for almost ten years after his discharge).  As such, the Board concluded that the acute exacerbation of the Veteran's pre-existing foot condition did not constitute an increase in the severity of his disability.  Since that decision, considerable additional evidence has been added to the Veteran's claims file.  However, this additional evidence has done nothing to change the basic determination; namely, that the Veteran's congenital foot condition was not permanently worsened while he was on active duty.

In September 1989, the Veteran asserted that from 1977 until 1989 he had been unable to work full time, and from 1978-1980 he was ill at home many days due to his toes and feet which would swell and cramp.  However, the first post-service treatment records do not appear for nearly a decade after the Veteran separated.  In a July 1989 VA treatment record, the Veteran was noted to have asserted that his feet had gotten "much worse" over the course of the previous month. 

In a July 2007 notice of disagreement, the Veteran stated that during basic training he wore military style boots, which caused his toes to cross over each other in both feet.  Since that time, he contended that he has had pain in his feet.  The Veteran alternatively argues that he had a toe condition prior to service that was relatively asymptomatic, and that it was aggravated during basic training, causing the condition to become chronic.     

In a September 2008 letter, a private physician, Dr. S., noted that the Veteran had experienced problems with toe pain for many years and that he related the severity of the toe pain to his time in military service.  She acknowledged that the Veteran had experienced problems with toe pain prior to service, but that he had asserted that after running in combat boots the pain and the deformity worsened.  She noted that this process had continued even after discharge.  She admitted that she had not seen x-rays, but found that her diagnosis was consistent with what was found by the Medical Board.  She acknowledged having not treated the Veteran prior to service, and therefore, was unable to state what the condition of his feet was prior to service.  Nevertheless, she opined that while some of his deformity was most certainly present prior to service, it was likely aggravated by his time in combat boots.
  
While this opinion certainly supports the Veteran's claim, the fact remains that on its face it is insufficient to support a grant of service connection.  Specifically, while Dr. S. stated that the Veteran's time on active duty "aggravated" his pre-existing foot condition, she did not explain whether this aggravation was acute or whether it was a permanent worsening of the Veteran's underlying condition; and, if so, whether such worsening was beyond the natural progression of the congenital foot disability itself. 

Nevertheless, because this opinion suggested the possibility that the Veteran's pre-existing foot disability was aggravated, he was provided with a VA examination in December 2008.

At the examination, the examiner noted the Veteran's contentions that he did not experience any foot problems prior to enlistment, but that he did have some minor non-limiting foot pain.  The examiner was also aware of the Veteran's contention that his foot disability was permanently aggravated by his time in service as a result of marching and standing in combat boots.  The examiner reviewed the Veteran's service treatment records, including the Medical Board decision.  After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's feet were permanently aggravated beyond normal progression after only six weeks of military service as a result of wearing combat boots.  The VA examiner acknowledged that the Veteran could have experienced increased symptomatology secondary to the strenuous nature of his military training, but found that it was less likely than not that only six weeks of military service would have caused a permanent worsening of his preexisting defect.  As with the opinion regarding preexistence of a congenital toe defect, the VA examiner's opinion that no disease or injury was superimposed upon the Veteran's congenital toe defect was based on a review of medical literature, the service treatment records, statements by the Veteran, and a thorough and contemporaneous physical examination of the Veteran that included x-rays.  

In June 2011, the examiner again reviewed the Veteran's claims file.  However, he remained of the opinion that it was less likely than not that the Veteran's foot condition was permanently worsened by his brief stint of military service.  He added that he did not doubt that the Veteran had a temporary increase in symptomatology, but he did not think that a permanently worsening of the underlying condition during his brief tenure in the military.

As an initial point, the VA examiner and Dr. S. do not disagree that the Veteran's foot symptoms increased while he was on active duty.  However, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  As described above, Dr. S. did not address whether the aggravation was permanent.

It is also noted that even if it were argued that Dr. S.'s opinion stood for the proposition that the Veteran's congenital foot condition was permanently aggravated by his military service, the Board still finds the 2008 VA examiner's opinion regarding whether the preexisting toe defect was aggravated by active service to be more probative than Dr. S.'s September 2008 opinion for several reasons.  First, there is no indication that Dr. S. had access to the Veteran's claims file or to his post-service treatment records.  Dr. S. asserted that she had reviewed the December 1977 Medical Board Report, but there is no indication that she reviewed the rest of the Veteran's service treatment records.  While this on its face does not disqualify her opinion, it is a factor to weigh.  More importantly, Dr. S. did not address the critical question in this case.  That is, whether the aggravation of the Veteran's foot condition during service, which she asserted took place, was permanent in nature, particularly in light of, as the 2008 VA examiner noted, the short length of the Veteran's active military service (six weeks).  Even if she believed that the aggravation permanently worsened the Veteran's congenital foot condition, she did not address the lack of post-service treatment for a number of years; and she gave no explanation as to how such a short period of service would have permanently worsened a congenital condition.  By contrast, the December 2008 VA opinion provides a much more thorough rationale, and was based on a complete review of the Veteran's claims file, and it is therefore considered to be more probative.       

Other evidence that shows that the Veteran's preexisting congenital toe defect was not permanently aggravated in service includes the lack of documentation of any post-service treatment for the toe defect until July 1987, approximately 10 years after service separation.  Also, in 1989, the Veteran reported pain in his feet since discharge from service that had worsened in the last month.  He further stated that he had been taking analgesic medication, but that, lately, it had not provided relief, suggesting that the increase in symptomatology he experienced during active service resolved or was alleviated after his discharge.  The VA orthopedist suggested the possibility of peripheral neuropathy or compression neuropathy, and did not mention the toe defect in his assessment or treatment plan.  The next chronological record of treatment is an August 1992 private treatment note indicating the Veteran was diagnosed with bilateral Morton's neuroma, unrelated to his toe defect.  The next time the Veteran appears to have sought treatment for his feet was in 2003 when he began treatment with Dr. S.  Thus, the lack of complaints or treatment for his toe defect for many years after service separation tends to weight against the Veteran's contention that he suffered permanent and chronic aggravation of his preexisting toe defect in service.  See Buchanan, 451 F.3d 1336 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

In sum, considering the probative 2008 VA examiner's opinion and the Veteran's own statements in 1989 that his foot pain had only recently become worse, the weight of the evidence demonstrates that there was no permanent worsening of the preexisting congenital toe defect by way of a superimposed injury during active service.  As such, the preexisting congenital toe defect (bilateral overlapping of the third toe over the fourth toe and hammertoe deformities of the second toe) is not subject to service connection.  38 C.F.R. § 3.303(c).   

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral overlapping of the third toe on the fourth toe and hammertoe deformities of the second toes, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for overlapping third toe on fourth toe and hammertoe deformity of the second toe of the right foot is denied.  

Service connection for overlapping third toe on fourth toe and hammertoe deformity of the second toe of the left foot is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


